DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9491863. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claims1, the ‘863 patent teaches A scanner for scanning a dental site, the scanner comprising: a base (base); a detector (detector) mounted to the base; an optical element (beam splitter) to redirect light reflected off of the dental site towards the detector along a detection axis in a first direction; and two or more flexures (three or more flexure) that couple the optical element to the base, wherein thermal expansion or contraction of the optical element with respect to at least one of the detector or the base bends each flexure of the two or more flexures in a respective second direction without bending the flexure in a respective third direction approximately perpendicular to the first direction and the respective second direction, wherein the two or more flexures maintain an alignment of the optical element to the detector with changes in temperature.
Regarding claim 15, the ‘863 patent teaches (Claim 5) a scanner comprising: a base (base); a detector (detector) mounted to the base (base); a housing comprising an optical element; and three or more flexures that couple the housing to the base, wherein thermal expansion or contraction of at least one of the housing or the optical element with respect to at least one of the detector or the base bends each flexure of the three or more flexures in a respective second direction without bending the flexure 
Claims 2-14 are rejected because of their dependency upon rejected claims 1 and 15.  

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, prior art of record does not teach A method of using a scanner while maintaining an optical alignment of an optical element of the scanner to a detector of the scanner, comprising: responsive to a temperature change within the scanner that causes thermal expansion or contraction of at least one of the optical element or a housing of the optical element with respect to at least one of the detector or a base on which the detector is mounted, performing the following comprising: flexing a first flexure in a first direction along a first flexure line that is defined by a first flexure plane of the first flexure, wherein the first flexure plane is approximately perpendicular to a base plane defined by the base, wherein the first flexure line is approximately perpendicular to the first flexure plane, and wherein the first flexure is rigid perpendicular to the first flexure line; flexing a second flexure in a second direction along a second flexure line that is defined by a second flexure plane of the second flexure, wherein the second flexure plane is approximately perpendicular to the base plane, wherein the second flexure line is approximately perpendicular to the second flexure plane, and wherein the second flexure is rigid perpendicular to the second flexure line; and flexing a third flexure in a third direction along a third flexure line that is defined by a third flexure plane of the third flexure, wherein the third flexure plane is approximately perpendicular to the base plane, wherein the third flexure line is approximately perpendicular to the third flexure plane, and wherein the third flexure is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK